Citation Nr: 0326235	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-05 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than September 13, 
1999, for the grant of service connection of spinal 
spondylosis of the lumbar spine.


WITNESS AT HEARING ON APPEAL

Veteran


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  A January 2001 RO rating decision granted service 
connection for spinal spondylosis of the lumbar spine and 
assigned a 40 percent rating, effective from September 13, 
1999, the date of receipt of a claim to reopen the previously 
denied claim.

2.  A March 29, 1949 Board decision denied service connection 
for hypertrophic arthritis of the sacroiliac joints; an 
August 25, 1961 RO rating decision showed that the RO 
apparently reviewed the claim and decided that the claim was 
properly disallowed.

3.  The March 29, 1949 Board decision and August 25, 1961 RO 
rating decision are both final.  

4.  On March 9, 1989, the veteran submitted a letter in which 
he indicated that he continued to believe that he was 
entitled to service-connected benefits for a back injury he 
reportedly sustained during service.   

5.  The March 9, 1989 letter is an informal claim to reopen 
the previously denied claim for service connection of a back 
disorder.  



CONCLUSION OF LAW

The requirements for an earlier effective date of March 9, 
1989 for grant of service-connection for spinal spondylosis 
of the lumbar spine have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5110(a) (West 2002); 38 C.F.R. §§  3.1(p), 3.159, 
3.400 (q)(1)(ii), (r), 3.155(a), (c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With respect to VA's duty to notify, the RO provided the 
veteran with a copy of the January 2001 and May 2001 
Statement of the Case (SOC), which together provided the 
veteran with adequate notice of the applicable laws and 
regulations pertinent to the claim as well as notice of the 
evidence needed to substantiate his claim.  The veteran was 
not advised of the VCAA or provided with notice of the laws 
and implementing regulations of the VCAA.  Lack of proper 
notice of the VCAA does not result in prejudice to the 
veteran because the issue is entitlement to an earlier 
effective date.  Consequently, the evidence necessary to 
decide the claim is already contained in the claims file.  No 
additional information or evidence is needed from the 
veteran.  The Board therefore concludes that a remand for 
purposes of advising the veteran of the VCAA would serve no 
useful purpose with respect to the issue addressed on this 
appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(providing that remands that would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

With respect to VA's duty to assist the veteran, the Board 
notes that the RO scheduled a travel board hearing that was 
held before the undersigned in March 2003.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

The veteran contends that he is entitled to an effective date 
in 1947, the year in which he filed an original claim of 
entitlement to service connection for back strain.  
Alternatively, the veteran contends that he is entitled to an 
effective date in March 1989, based on a letter he submitted 
during that time.  

On March 12, 1947, the RO received the veteran's original 
claim for service connection of a back sprain.  By a June 
1947 rating decision, the RO denied service connection for a 
back strain.  The denial was continued in a July 1947 RO 
rating decision.  By an August 1948 rating decision, the RO 
denied service connection for hypertrophic arthritis of 
sacro-iliac joints.  The denial was continued in a February 
1949 RO rating decision.  The veteran perfected an appeal to 
the Board.  By a March 1949 decision, the Board decided that 
the veteran was not entitled to service connection for 
hypertrophic arthritis of sacro-iliac joints.  Thereafter, 
according to an August 1961 rating decision, the RO 
apparently reviewed the claim and decided that the claim was 
properly disallowed.

On March 9, 1989, the RO received a letter from the veteran 
in which he requested that the RO forward him a copy of 
statements from Dr. L.E.R., C.E.L., P.A.J., J.L.D., and 
J.W.L., he previously submitted to VA in connection with a 
disability claim he filed in 1948.  The veteran maintained 
that he felt that his case was not given proper 
consideration.  The veteran further maintained that he 
declined to report to the service hospital right before his 
discharge from service because he was advised by service 
personnel to wait until after his discharge and work through 
the VA system.  No further comments were made.  In 
correspondence dated in March 1989, the veteran was advised 
that his inquiry was forwarded to the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, where his 
records were stored.  The NPRC forwarded the requested 
records to the veteran.  The claims file shows no further 
communications from the veteran until September 1999. 

On September 13, 1999, the RO received from the veteran VA 
Form 21-4138 (Statement in Support of Claim), in which the 
veteran requested that the RO "reopen" his claim for 
service connection for a back injury he reportedly sustained 
during service.  The veteran described the circumstances 
surrounding the in-service back injury.  The veteran then 
referenced affidavits previously considered by the RO, and 
maintained that the affidavits were proof of the occurrence 
of the back injury.  In correspondence dated in November 
1999, the RO advised the veteran that his back claim was 
previously disallowed and that in order to reopen this claim, 
he must submit new and material evidence.  Thereafter, the 
veteran submitted additional statements and a medical opinion 
from Dr. A.C.T.  The RO apparently found that new and 
material evidence had been submitted and reopened the claim.  
The RO afforded the veteran a VA examination and obtained a 
medical opinion in October 2000.  By a January 2001 rating 
decision, the RO granted service connection for spinal 
spondylosis of the lumbar spine and assigned a rating of 40 
percent effective from September 13, 1999, the date of 
receipt of the claim to reopen.  

Generally, the effective date of an award of service-
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (a) (West 2002); 38 
C.F.R. § 3.400 (b)(2)(2002).  In addition, except as 
otherwise provided, the effective date of an award of 
disability compensation based upon a claim reopened after 
final disallowance shall be the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (q)(1)(ii), (r) 
(2003).  

The Board finds that the proper effective date cannot be 
earlier than the final Board decision rendered on March 29, 
1949, and the subsequent denial by the RO on August 25, 1961, 
because the grant of service connection for spinal 
spondylosis of the lumbar spine was based on new and material 
evidence received after the prior final Board and RO 
disallowances.  Id.  Accordingly, the veteran is not entitled 
to an earlier effective date of March 12, 1947, the date of 
receipt of the veteran's original claim for service 
connection of a back sprain.

The Board has reviewed the evidence to determine whether a 
claim, formal or informal, exists after March 29, 1949 and 
August 25, 1961, but before September 13, 1999 (the date of 
the veteran's specific request to reopen his claim).  The 
veteran contends that the March 9, 1989 letter should be 
construed as an informal claim to reopen the previously 
disallowed claim.  The Board notes that a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A.             § 5101(a) (West 
2002); 38 C.F.R. § 3.151 (a) (2003).   The veteran satisfied 
the foregoing requirement when he filed his original claim 
for compensation benefits on March 12, 1947.  The Board 
further notes that when a claim has been filed that meets the 
requirements of § 3.151, an informal request for reopening 
will be accepted as a claim.  38 C.F.R. § 3.155(c)(2003).  
Any communication or action indicating an intent to apply for 
one or more VA benefits may be considered an informal claim. 
38 C.F.R. 3.155(a) (2003).  Such informal claim must identify 
the benefit sought.  Id.  Thus, the question for 
consideration is whether the March 9, 1989 letter indicated 
an intent to apply for VA benefits and identified the 
benefits sought.  

The March 9, 1989 letter shows that the veteran requested a 
copy of some evidence the RO considered in a disability claim 
he filed in 1948.  The veteran expressed that he felt that 
his case was not given proper consideration.  A review of the 
claims file reveals that the veteran was referring to his 
claim for service connection of a back disorder.  While the 
veteran did not expressly articulate an intent to file an 
application to reopen his back claim, he clearly indicated 
that he continued to believe that he was entitled to service-
connected benefits for a back injury he reportedly sustained 
during service.  The Board finds that the March 9, 1989 
letter meets the requirements set forth under 38 C.F.R. 
3.155(a) (2003) as the veteran identified the benefits 
sought-namely, service-connected benefits for a back 
disorder. 

Consequently, the March 9, 1989 letter constitutes an 
"informal claim" to reopen the previously denied claim for 
service connection of a back disorder.  The veteran should 
have been advised that the previous disallowances were all 
final, and that in order to reopen the previously disallowed 
claim, he must submit new and material evidence.  As the 
"informal claim" was not adjudicated, the claim essentially 
remained open.  The March 9, 1989 date of the veteran's 
"informal claim" must be accepted, as a matter of law, as 
the date of his "claim" or "application" to reopen the 
previously disallowed claim for purposes of determining an 
effective date under 38 U.S.C.A. § 5110(a)(West 2002) and 38 
C.F.R. §§ 3.1(p), 3.400 (q)(1)(ii), (r), 3.155(a), (c) 
(2003).

Accordingly, the Board finds that the veteran is entitled to 
an earlier effective date of March 9, 1989 for service 
connection of spinal spondylosis of the lumbar spine


ORDER

An earlier effective date of March 9, 1989 for the grant of 
service connection of spinal spondylosis of the lumbar spine 
is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



